Per Curiam. Appellant, Jeffery L. Williams, by his attorney, Jeff R. Conner, has filed a motion for a rule on the clerk and a petition for writ of certiorari to complete the record. Conner states by motion that, although he timely filed a notice of appeal from judgment entered September 26, 1995, pursuant to reversal and remand by this court, and although he requested the court reporter to prepare the record in this case, the ninety days for filing the record has expired and, due to mistake on his part, he has not filed the record or sought an extension.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant relief. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). We therefore grant the requested relief and, consistent with Ark. Sup. Ct. R. 3-5, direct the circuit clerk and court reporter to complete and certify the record by March 27, 1996. A copy of this opinion will be forwarded to the Committee on Professional Conduct.